eWeo
 *^         r                 COURT OF APPEALS SECOND DISTRICT OF TEXAS                    F/J Fn
   Utf I% ^                                                                         w COURT OF APPFAi <?

fi^lSSSl^                                                                                 MAY2 820J5
Appellant-Pro Se                                                                   DEBRA SPISAK, CLERK
V                                               Court of Appeals No. 02—15-00143-CV




First United Bank & Trust

Plaintiff




                   MOTION FOR EXTENSION OF TIME TO FILE DOCKETING STATEMENT


COMES NOW, Appellant, Christopher Bivens, Sr Pro-Se pursuant to Tex. R. App. P files this motion to
the court that has jurisdiction of the above listed cause.

Appellant request extension of time to file docketing statement for following reasons:

1-Appellant is without legal counsel to appear before court

WHEREFORE, the Appellant prays the court kindly consider obstacles of Pro-Se and grant this motion for
extension of time thirty(30) days to June 28,2015,to hire counsel and properly file docketing statement
and other relevant motions.




Respectfully submitted,



Christopher Bivens Sr Pro-Se




On thisfffldav of May 2015 atrue and correct copy of the foregoing was mailed to William Riley Nix 717
N Crockett St Sherman Tx 75090-4979
                              COURT OF APPEALS SECOND DISTRICT OF TEXAS




Christopher Bivens Sr

Appellant-Pro Se

V                                                Court of Appeals No. 02—15-00143-CV




First United Bank & Trust


Plaintiff




            ORDER GRANTNG MOTION FOR EXTENSION OF TIME TO FILE DOCKETING STATEMENT


On this            day May 2015 this honorable court grants Apellants motion for extension of time to
file docketing statement to.

IT IS ORDERED that above listed motion has been granted.




SIGNEDthis                  day of May,2015




JUDGE PRESIDING